Citation Nr: 1525675	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating for asthma in excess of 10 percent prior to September 6, 2011.

2.  Entitlement to an increased rating for asthma from September 6, 2011, in excess of 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for asthma effective October 16, 2008 with an initial evaluation of 10 percent.  A subsequent February 2013 rating decision granted an increased evaluation of 30 percent, effective September 6, 2011.

The Veteran testified before the undersigned Veterans Law Judge at an April 2015 videoconference hearing.  A copy of the transcript is associated with the file.

As will be discussed in greater detail below, the Board has found it appropriate to grant an initial evaluation of 30 percent for the Veteran's service-connected asthma, while the matter of whether a rating in excess of 30 from September 6, 2011, is warranted is being remanded for further development.

The issue of entitlement to an increased rating for asthma from September 6, 2011, in excess of 30 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the time period prior to September 6, 2011, the Veteran's Forced Expiratory Volume in one second (FEV-1) and his FEV-1/Forced Vital Capacity (FVC) are not worse than 56 percent of the predicted value. 

2.  For the time period prior to September 6, 2011Resolving reasonable doubt in favor of the Veteran, the Veteran has used a variety of daily inhalational medications during the period prior to September 6, 2011, but has not required at least monthly visits for treatment of exacerbations or the use of systemic corticosteroids.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for a rating of 30 percent for asthma, but no higher, prior to September 6, 2011, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the December 2011 rating decision currently on appeal, VA sent the Veteran multiple letters providing him with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected asthma.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  A November 2009 VA examination was afforded.  The Board finds this examination to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability during this period in light of the applicable diagnostic criteria.  See id.  

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his asthma during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's asthma is currently assigned a 10 percent disability rating prior to September 6, 2011, and a 30 percent disability rating from September 6, 2011, under Diagnostic Code 6602.  The Veteran seeks an increased rating.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his asthma.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

As discussed, the Veteran currently has an initial evaluation of 10 percent, and a 30 percent evaluation effective September 6, 2011, under Diagnostic Code 6602 for his asthma.  The Board will only address the period prior to September 6, 2011 in this decision, as it finds that remand for a new examination is warranted for the current period.

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent predicted, or intermittent inhalational or oral bronchodilator therapy warrants a 10 percent rating.  Bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication warrants a 30 percent rating.  Bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent rating.  Bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent rating. 

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes, except when the results of pre- bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96.  When evaluating a restrictive lung disability based on PFTs, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results. 38 C.F.R. § 4.96(d) (5) (2013).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d) (7).

Ratings for coexisting respiratory conditions such as chronic bronchitis will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96.

After having carefully reviewed the evidence of record, the Board finds that when resolving reasonable doubt in favor of the Veteran, the evidence supports an assignment of an initial evaluation of 30 percent, but no higher for service-connected asthma.

The Board finds that the during this period, the Veteran's asthma required daily inhalational or oral bronchodilator therapy.  However, the Veteran's asthma has not been manifested by FEV-1 worse than 56 percent predicted, FEV-1/FVC worse than 56 percent predicted, at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids to warrant a higher 60 percent rating under Diagnostic Code 6602. 

At the Veteran's November 2009 VA examination, the examiner noted that current medical treatment consisted of inhaled bronchodilator, both daily and intermittent.  The Veteran was not taking oral steroids, antibiotics, or immunosuppressives.  The Veteran was noted to have some symptoms remaining, but general improvement after treatment.  A history of asthma was noted, with the frequency of attacks less than weekly but at least monthly.  The Veteran had several scheduled clinical visits for exacerbations per year.  There were no urgent care visits within the past year or two.  History of cough, wheezing, and dyspnea were noted.  There was not hemoptysis, chest pain, swelling, respiratory failure, fever, or period of incapacitation. 

Physical examination noted normal diaphragm excursion and chest expansion.  There was no wall scarring, deformity of chest wall, or conditions that may be associated with pulmonary restrictive disease.  The Veteran's condition during asthma attacks was noted as mild impairment.

On pulmonary function testing (PFT), pre- bronchodilator readings were FVC of 88 percent, FEV1 of 93percent, FEV1/FVC of 104 percent and DLCO of 85 percent. Post-bronchodilator readings were FVC of 94 percent, FEV1 of 99 percent, and FEV1/FEV of 105 percent.  The examiner noted that there was no significant airflow obstruction and no significant bronchodilator response.  There was normal total lung capacity and diffusion.  The diagnosis was asthma, unspecified as extrinsic or intrinsic, but without mention of acute exacerbation.  

At the Veteran's April 2015 videoconference hearing, he and his representative argued that a 30 percent initial evaluation is warranted due to the Veteran's use of daily inhalational therapy and oral bronchodilator therapy, dating back to well before the effective date of service connection for asthma.

Consistent with the Veteran's allegations, the Board notes that VA medical records contain an extensive list of medications that the Veteran was taking, for a variety of ailments, during the relevant time period.  Such medications include, at various times: albuterol, theophylline, montelukast, and formoterol fumarate.  These medications are inhalants or oral bronchodilators.  Treatment notes indicate that these medications were prescribed, in total, for the period  from April 2008 to April 2010 and January 2011 through September 6, 2011.  While the Board notes that there is an apparent gap as documented in medication records, a September 6, 2011 treatment note indicates that the Veteran will continue taking albuterol, suggesting that the Veteran may have been taking albuterol at some point during that gap.  In addition, the Board finds the Veteran's allegations that he was prescribed daily asthma medication consistently during the entire period on appeal to be both competent and credible.  As such, the Board finds that the Veteran required daily inhalational or oral bronchodilator therapy during this entire period, thus warranting a 30 percent initial evaluation.

To the extent that the Veteran has alleged an initial evaluation in excess of 30 percent, the Board notes that the record does not reflect that the Veteran had FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.
For all the foregoing reasons, the Board finds that the Veteran is entitled to an initial evaluation of 30 percent, but no higher, for asthma prior to September 6, 2011.

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his asthma during this period. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for the Veteran's asthma that the available schedular evaluations for the service-connected asthma are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's asthma with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as the result of impaired lung volume, breathing, and required medication.  Thus, the Veteran's current ratings are adequate. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the period prior to September 6, 2011, entitlement to an initial rating of 30 percent, but no greater, for asthma is granted.


REMAND

The Veteran's most recent VA respiratory examination was in November 2009.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened significantly, specifically at his April 2015 videoconference hearing.  As a result, the Board finds that a new VA examination to determine the current severity of his asthma is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any further evidence that he may have pertinent to his claim on appeal.

2.  Schedule the Veteran for a VA respiratory examination in order to determine the current level of severity of his asthma.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including PFT testing, should be performed.  In addition, the examiner should document the any medications the Veteran is currently taking.  The supporting rationale for all opinions expressed must be provided. 

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


